FILED
                              NOT FOR PUBLICATION                          DEC 18 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


JOSE ADAN LOBOS; ELMER LOBOS-                    No. 10-71765
GONZALEZ,
                                                 Agency Nos.         A099-537-814
               Petitioners,                                          A099-537-807

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

       Jose Adan Lobos and Elmer Lobos-Gonzalez, natives and citizens of El

Salvador, petition pro se for review of the Board of Immigration Appeals’ (“BIA”)

order dismissing their appeal from an immigration judge’s (“IJ”) decision denying

their applications for asylum, withholding of removal, and protection under the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings. Zehatye

v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny in part and grant in

part the petition for review, and we remand.

      Substantial evidence supports the denial of petitioners’ CAT claims because

they failed to establish it is more likely than not they would be tortured by or with

the consent or acquiescence of the government if returned to El Salvador. See

Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      In denying petitioners’ asylum and withholding of removal claims, the

agency found petitioners failed to establish past persecution or a fear of future

persecution on account of a protected ground. When the IJ and BIA issued their

decisions in this case, they did not have the benefit of this court’s decisions in

Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc), Cordoba v.

Holder, 726 F.3d 1106 (9th Cir. 2013), and Pirir-Boc v. Holder, 750 F.3d 1077

(9th Cir. 2014), or the BIA’s decisions in Matter of M-E-V-G-, 26 I. & N. Dec. 227

(BIA 2014), and Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA 2014). Thus, we

remand petitioners’ asylum and withholding of removal claims to determine the

impact, if any, of these decisions. See INS v. Ventura, 537 U.S. 12, 16-18 (2002)

(per curiam).


                                           2                                     10-71765
   Each party shall bear its own costs for this petition for review.

   PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                       3                               10-71765